Citation Nr: 0334301	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  00-02 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder (including emphysema).  

2.  Entitlement to service connection for a gastrointestinal 
disorder (including gastroenteritis).  

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to service connection for hepatitis.  

5.  Entitlement to service connection for residuals of a 
right elbow laceration and right hip, shoulder, and back 
abrasions.  


REPRESENTATION

Appellant represented by:	Mark  R. Lippman, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


REMAND

The appellant had active military service from February 1975 
to February 1978.  His appeal came before the Board of 
Veterans' Appeals (Board) from a rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  In April 2002, the Board issued a 
decision in this case.  Thereafter, the appellant filed an 
appeal with the United States Court of Appeals for Veterans 
Claims (Court).  In an October 2002 Joint Motion for Remand, 
VA and the appellant agreed that the case needed to be 
remanded for further consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA).  In an October 2002 Order, the 
Court granted the Joint Motion for Remand and vacated the 
Board's April 2002 decision.  

The Board notes that a significant change in the law occurred 
November 9, 2000, when the President signed into law the 
VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
VA's obligations with respect to the duty to assist, and 
imposed on VA certain notification requirements.  First, VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant what evidence, if 
any, needed to be obtained by the claimant and what evidence, 
if any, would be retrieved by VA).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

The United States Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2)(ii) (which allowed the 
Board to provide the notice required by 38 U.S.C. § 5103(a) 
and § 3.159(b)(1) and provided the appellant not less than 
30 days to respond to the notice), because it is contrary to 
38 U.S.C. § 5103(b), which provides the claimant one year to 
submit evidence.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, (DAV), 327 F3d 1339 (Fed. Cir. 2003).   

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, (PVA), 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
DAV.  The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded, the 
RO must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED for the following actions:  

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent decision in PVA, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  

2.  After completion of the above requested 
development, the RO should readjudicate the 
claims for service connection for service 
connection for a pulmonary disorder 
(including emphysema), a gastrointestinal 
disorder (including gastroenteritis), sleep 
apnea, hepatitis, and residuals of a right 
elbow laceration and right hip, shoulder, 
and back abrasions.  If any of the benefits 
sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time to 
respond.  Thereafter, the case should be 
returned to the Board.  

The appellant need take no action until notified, and he has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


